Citation Nr: 0431394	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  92-15 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pains involving the shoulders, elbows, wrists, knees, and 
ankle joints, and muscle spasm due to undiagnosed illness.  

2.  Entitlement to an increased rating for hypertensive heart 
disease, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1990 to June 
1991, to include service in Southwest Asia from November 1990 
to March 1991.  He was also a member of the Army National 
Guard from 1969 to 1993, which included periods of active 
duty for training, to include from July 1969 to November 
1969, and periods of inactive duty training 

This appeal continues from various rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran testified at a videoconference before the 
undersigned Veterans Law Judge in June 2001.   In October 
2001, the Board remanded all eight issues on appeal at that 
time, including the issues addressed herein.  All other 
appealed issues have since been resolved.  

In a July 2003 rating decision, the RO assigned a 30 percent 
rating for hypertension, changing the disability to 
hypertensive heart disease.  Inasmuch as a higher evaluation 
is potentially available, and as the issue of an increased 
rating was in appellate status at the time of the increased 
rating action, the Board will consider entitlement to an 
increased rating for hypertensive heart disease for the 
entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  In December 2003, the Board remanded the remaining 
issues for additional development. 


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

2.  The pain involving the shoulders and elbows, and muscle 
spasm are due to diagnosed disorders. 

3.  The current medical evidence does not show that the pain 
involving the wrists, knees, and ankle joints is due to an 
undiagnosed illness. 

4.  Hypertensive heart disease, which requires medication, is 
manifested by an estimated METs value of 4 to 5, moderate 
cardiac hypertrophy without associated dyspnea, fatigue, 
angina, dizziness, syncope, left ventricular dysfunction or a 
history of congestive heart failure, and sustained diastolic 
readings below 100.  


CONCLUSIONS OF LAW

1.  Joint pain involving the shoulders, elbows, wrists, 
knees, and ankle joints and muscle spasm due to an 
undiagnosed illness were not incurred in or aggravated by 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 3.317 (2004).

2.  The criteria for a rating in excess of 30 percent for 
hypertensive heart disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 7007, 
7101 (effective prior to January 12, 1998); 38 C.F.R. Part 4, 
Diagnostic Code 7007, 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board points out that there has been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2004). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9 (2004)).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claim currently being considered.  
He was provided copies of the pertinent rating actions, a 
statement of the case, and supplemental statement of the 
case.  These documents, collectively, provide notice of the 
law and governing regulations, the reasons for the 
determinations made regarding the claim, and the evidence, 
which has been received in this regard.  In letters dated in 
February 2002 and January 2004 the veteran was notified of 
the VCAA, and the information and evidence needed to 
establish his claims, and what evidence the VA would attempt 
to obtain on his behalf.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that available VA and private medical 
records have been obtained and the veteran has undergone 
several VA examinations.  No additional evidence appears 
forthcoming.   

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of unfair prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background

Service Connection 

The veteran's service medical records (SMRs) note a lifting 
injury in August 1986 with low back pain.  Chronic bilateral 
knee arthralgia was reported in October 1988.  During a March 
1990 periodic National Guard examination, the veteran 
reported right knee pain on hyperextension and a history of 
bilateral knee arthralgia.  In October 1990, he reported knee 
pain while running.  

VA outpatient records dated from 1991 to 2000 show treatment 
for various disorders.

A March 1992 VA general medical examination showed reduced 
flexion of the lumbosacral spine due to obesity.  No other 
musculoskeletal abnormality was reported.

A September 1993 Persian Gulf War VA protocol examination 
report is negative for joint pain or muscle spasms.  

In an August 1996 letter from the veteran' spouse, she 
reported that all of the veteran's joints ached.

X-rays dated in August 1997 showed mild osteoarthritic 
changes in both shoulders and in both elbows.  These changes 
were not attributed to any disease or acute injury.  

The veteran underwent a VA orthopedic examination in August 
1997.  The veteran reported joint aches, primarily of the 
shoulders and elbows.  The physician noted that low back pain 
was related to a 1993 accident and was not part of the 
service connection claim or the examination.  The physician 
noted that the veteran had no specific injury to the 
shoulders or the elbows, although he used a cane for his back 
injury and the cane irritated the elbows and shoulders.  The 
physician reported ranges of motion of the arms.  The 
impressions were: (1) tendinitis of the right shoulder with 
impingement syndrome: (2) tendinitis of the left shoulder; 
and, (3) intermittent bilateral elbow pain associated with 
overuse, currently asymptomatic, and limitation of 
supination, bilaterally.  The physician doubted any 
association between limitation of supination of the forearms 
and Desert Storm.  

A September 1997 VA neurological examination report showed 
that the veteran reported pain in the knees, shoulders, and 
wrists.  He also reported low back pain, but he attributed 
that pain to a 1993 injury unrelated to military duty.  On 
examination, the physician found lumbar radiculopathy and 
felt that thigh muscle spasm might be related.  

In a July 1998 substantive appeal, the veteran reported 
periodic multiple joint swelling.  He reported that joint 
pains, muscle spasms, and swelling had persisted and 
gradually worsened since returning from the Persian Gulf.  

During a June 2001 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
had pain in the ankles, elbows, wrist, knee, and that 
everywhere there was a joint it periodically swelled up.  
Each time he used a cane, his shoulder swelled up, but no 
doctor knew why.  He testified that his back pain was not 
related to active service. 

Subsequently received were records from the Social Security 
Administration (SSA) which reflect that the veteran was 
awarded disability benefits effective in October 1995 with a 
primary diagnosis of discogenic and degenerative disease of 
the back and a secondary diagnosis of essential hypertension.  
These records include private medical records which show that 
the veteran had muscle spasm was associated with lumbar nerve 
root irritation due to an August 1993 motor vehicle accident.  
Another report notes that the motor vehicle accident injured 
the neck and low back and that neck pain radiated to the 
right shoulder, arm, and hand, and that low back pain 
radiated to the right buttock, hip, and leg.  An April 1996 
report notes difficulty with toe and heel walking due to 
joint stiffness and back pain.  

VA outpatient treatment reports received after the October 
2001 do not address the etiology of any joint pains.  

The veteran underwent a VA orthopedic examination in June 
2002.  The physician reviewed the claims files and noted that 
service connection for multiple joint pains due to 
undiagnosed illness was being considered.  The veteran 
described pain, swelling, and stiffness of multiple joints, 
including the wrists, knees, and ankles.  The veteran 
reported recurrent flare-ups every month or two lasting a 
couple days each, although he also had chronic, daily pain.  
He reported that the most symptomatic areas currently were 
the right elbow and shoulder and both knees.  

The physician noted that flank pain was not part of the 
current claim, as it was secondary to a motor vehicle 
accident in 1993.  The physician noted that 1997 X-rays 
showed degenerative changes of both shoulders and elbows.  
Although the veteran described shoulder, elbow and wrist 
pains, the physician found no abnormality.  The veteran 
described chronic, bilateral ankle and knee pains.  The 
physician reported ranges of motion and strength of the 
shoulders and elbows and range of motion of the wrists, 
knees, and ankles.  The veteran could not touch his thumbs to 
the tips of the little fingers.  The feet showed calcaneal 
spurring, bilaterally.  The impressions were 
polyarthritis/polyarthralgia, most likely secondary to 
degenerative joint disease; and, impingement syndrome of the 
right shoulder.  

The VA physician opined that the veteran's complaint of 
multiple joint pains was more likely to be related to 
degenerative joint disease than to undiagnosed illness. The 
physician noted that X-rays, when available, would be studied 
and an addendum report would be written.  

In July 2002, the physician offered an addendum report.  In 
the report, the physician noted that recent X-rays of the 
wrists, knees, and ankles were normal.  The physician then 
gave a diagnosis of Polyarthritis/polyarthralgia, 
undetermined etiology.

An April 2003 VA mental disorders compensation and pension 
examination report is relevant in that it notes the veteran's 
complaint of joint swelling and "every joint feels like it 
is on fire."  The Axis IV diagnosis was multiple health 
problems associated with intrusive and chronic pain and 
burning.  

In February 2004, the physician who conducted the prior VA 
examination noted that an August 1997 examination report 
tended to relate bilateral shoulder and elbow symptoms to 
osteoarthritic changes.  The physician also noted that back 
pain was attributed to an accident in 1993 and was not part 
of the claim.  The physician reported that the veteran had a 
history of subjective complaints of multiple joint pain as 
noted, but there was minimal objective findings noted at the 
time of his evaluation in June 2001.  The examiner opined 
that any claim that he has multiple joint problems due to an 
undiagnosed illness is speculative in nature and is not 
supported by objective physical findings.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INACDUTRA). 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b) (2004).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 U.S.C.A. § 
1117(e) (West 2002); 38 C.F.R. § 3.317(d)(2004). 

The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. 38 C.F.R. § 3.317(a)(3).  For purposes of 38 C.F.R. 
§ 3.317, signs or symptoms that may be manifestations of 
undiagnosed illness include, but are not limited to (1) 
fatigue, (2) signs or symptoms involving skin, (3) headache, 
(4) muscle pain, (5) joint pain, (6) neurologic signs or 
symptoms, (7) neuropsychological signs or symptoms, (8) signs 
or symptoms involving the respiratory system (upper or 
lower), (9) sleep disturbance, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).

In June 2003, the Persian Gulf War illness provisions were 
amended effective March 1, 2002.  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection. 38 U.S.C.A. 1117 (West 
2002); 38 C.F.R. 3.317 (2004).

The Board finds that the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
service and post service medical records reflect no evidence 
of a chronic disability involving the joints or chronic 
muscle spasms, or the presence of arthritis within one year 
following service, nor is it contended otherwise.  The 
veteran maintains that he has a chronic, undiagnosed illness 
manifested by painful shoulders, elbows, wrists, knees, and 
ankles and muscle spasms.  

Physicians have attributed painful shoulders and elbows to a 
combination of arthritis, tendonitis, and overuse syndrome, 
not related to active service.  X-rays have confirmed the 
presence of arthritis, a diagnosed disability, involving the 
shoulders and elbows.  Muscle spasms have been attributed to 
a back disorder, a diagnosed disability.  Most recently, a VA 
examiner opined that any claim that he has multiple joint 
problems due to an undiagnosed illness is speculative in 
nature and is not supported by objective physical findings.  
No physician has attributed these symptoms to active service 
or to undiagnosed illness nor doe the evidence show 
otherwise.  Accordingly the Board finds that service 
connection for multiple joint pain involving the shoulders, 
elbows, wrists, knees, and ankle joints, and muscle spasm is 
not warranted.

In view of the fact that the preponderance is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  

Increased Rating

Factual Background

The service medical records show that hypertension was 
present during the veteran's period of active duty.  
Diastolic readings were predominantly below 100.  Medication 
was prescribed.

In a June 1992 rating decision, the RO granted service 
connection for arterial hypertension based on current 
hypertensive systolic blood pressure readings and assigned a 
noncompensable rating under Diagnostic Code 7101.  The 
veteran did not appeal that decision which is final.  
38 U.S.C.A. § 7105 (West 2002).  

VA outpatient record dated from 1996 to 1998 show several 
blood pressure readings with a diastolic of less than 100. 

An August 1997 VA general medical examination shows that the 
veteran had a history of asthma for which service connection 
is in effect.  He was taking anti-hypertensive medication.  
His primary complaints were intermittent dypsnea and 
wheezing.  His blood pressures were 145/84, 143/86, and 
146/72.  The heart was not clinically enlarged.  There were 
no murmurs. The diagnoses included restrictive and reactive 
airway disease and hypertensive cardiovascular disease, 
benign, treated, without evidence of cardiac involvement.

An August 1997 VA cardiovascular examination report notes a 
blood pressure reading of 144/84.  The report notes that 
recent X-rays did not show an enlarged heart and an EKG did 
not suggest left ventricle hypertrophy.  The conclusion was 
hypertension well controlled on medication.  

In June 2001, the veteran testified before the undersigned 
member of the Board that he received all medical treatment at 
the Biloxi VA Medical Center and from a private doctor in 
Picayune, Mississippi.  He reported using hypertension 
medication ever since active service but that his blood 
pressure had increased again recently.  He testified that he 
collected Social Security Administration (SSA) disability 
benefits.  

VA outpatient treatment reports reflect high blood pressure 
readings at various times.  An April 2000 report notes 
172/92.  An October 19, 2001 VA X-ray showed moderate heart 
enlargement, but no evidence of pleural effusion or 
congestive heart failure.  The radiologist noted that the X-
ray showed no change since August 25, 1997.  

SSA records obtained in May 2002 include an April 1996 
private medical evaluation which indicated that an X-ray 
showed cardiomegaly.  The apex of the heart was in the left 
5th space.  Heart sounds were normal.  

A May 2002 VA examination report shows that the heart was 
beating regularly with no murmur.  There was no evidence of 
congestive heart failure.  Blood pressure reading was 140/91 
sitting.  Chest X-ray showed mild to moderate cardiomegaly, 
unchanged from September 2001.  The diagnosis was essential 
hypertension, mild, fairly controlled.

In July 2003, the RO increased the rating for hypertension 
from noncompensable to 30 percent effective from October 19, 
2001, based on VA X-ray evidence of cardiomegaly, and recoded 
the disability under Diagnostic Code 7007, Hypertensive heart 
disease.

The veteran underwent a VA examination in February 2004.  The 
physician reviewed the claims files and listed 12 current 
medications.  The physician noted well-controlled 
hemodynamics most of the time on these medications.  No 
exercise stress test was accomplished because of arthritis, 
shortness of breath, and other lung problems.  The veteran 
reported that he could walk one block with minimal shortness 
of breath but could climb one flight of stairs with 
difficulty due to shortness of breath.  Blood pressure 
readings varied but none were higher than 160/90, shown on a 
previous visit.  The point of maximal impulse (PMI) could not 
be felt.  There was no evidence of congestive heart failure.  
An EKG was questionable for ischemia.  X-ray showed moderate 
cardiomegaly.  Echocardiogram showed left atrial hypertrophy.  
Ejection fraction was estimated at 55 percent.  The diagnosis 
was hypertensive cardiovascular disease based on 
echocardiogram and X-rays.  The physician stated that the 
veteran's shortness of breath was due more to chronic 
obstructive pulmonary disease (COPD) than cardiovascular 
disease.  The physician felt that there was no evidence of 
marked heart enlargement.  METs were estimated at "four to 
five."  The veteran had no chest pains, dizziness, or 
syncope, no left ventricle dysfunction, and a normal ejection 
fraction. 

Analysis 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The Board notes that by regulatory amendments effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating cardiovascular diseases, 
including hypertensive cardiovascular disease.  The new 
criteria are only applicable subsequent to January 12, 1998, 
while the old criteria may be applied both prior to, and 
after, January 12, 1998.  See 38 U.S.C.A. § 5110 (West 1991).

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7007 
(1997), a 30 percent rating is warranted for hypertensive 
cardiovascular disease with definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, 
moderate dyspnea on exertion.  A 60 percent rating required 
marked enlargement of the heart, confirmed by roentgenogram, 
or the apex beat beyond midclavicular line, sustained 
diastolic hypertension of 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor precluded.  A 100 percent rating required definite 
signs of congestive heart failure (CHF), more than sedentary 
employment precluded.

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7007 (2004), a 10 percent disability rating for 
hypertensive heart disease is warranted where a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, where 
continuous medication is required.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2003).  

A 30 percent rating requires a workload of greater than 5 
METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. 

A 60 percent rating requires more than one episode of acute 
CHF in the past year, or; workload greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating requires chronic CHF, or; workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent. (A note in the 
regulation indicates that one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 millimeters per kilogram of body weight per minute. 

When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used to rate the 
veteran. 38 C.F.R. § 4.104 (2001).

Under the old criteria for Diagnostic Code 7101 (1997), an 
evaluation of 60 percent is assigned for diastolic pressure 
predominantly 130 or more and severe symptoms; 40 percent for 
diastolic pressure predominantly 120 or more with moderately 
severe symptoms; 20 percent for diastolic pressure 110 or 
more with definite symptoms; and 10 percent for diastolic 
pressure predominantly 100 or more.  Note 2 provides that 
when continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned. 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997). 

Under the revised provisions of 38 C.F.R. § 4.104, changes 
were made to the rating criteria for Diagnostic Code 7101, 
used in evaluating hypertension.  Although no major changes 
were made to Diagnostic Code 7101, the new rating criteria 
requires that hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Also, the new rating criteria provides that for purposes of 
the section on hypertension, the term hypertension means that 
the diastolic blood pressure reading is predominately 90 
millimeters or greater, and isolated systolic hypertension 
means that the systolic blood pressure is predominately 160 
millimeters or greater with a diastolic blood pressure of 
less than 90 millimeters. See 38 C.F.R. § 4.101, Diagnostic 
Code 7101, Note 1 (2001).

The medical evidence shows that from 1996 to the present the 
veteran has been taking anti-hypertensive medication.  
However, the blood pressures recorded during this time showed 
diastolic readings predominately below 100.  Although, the 
August 1997 VA examination indicates that x-rays did not show 
an enlarged heart, April 1996 private x-rays and October 19, 
2001 VA X-ray have confirmed the presence of heart 
enlargement.  The Board is satisfied that cardiomegaly was 
present at the time of the August 1997 VA examination.  
However as previously indicated his diastolic readings were 
predominately below 100.  Also the August 1997 VA examination 
indicated that the complaints of intermittent deep-sea and 
wheezing were related to his service connected respiratory 
disorder and not his cardiovascular disability.  Additionally 
the May 2001 VA examination described the cardiomegaly has 
mild to moderate.  

The VA examiner during the most recent evaluation indicated 
that the hypertensive heart disease had an estimated METs 
value of 4 to 5 an ejection fraction of 55 percent, X-ray 
evidence of moderate cardiac hypertrophy, and required 
continuous hypertension medication.  However, the examiner 
further opined that the shortness of breath was due more to 
chronic obstructive pulmonary disease than cardiovascular 
disease.  The physician further indicated that there was no 
evidence of marked heart enlargement.  Furthermore, the 
veteran had no chest pains, dizziness, or syncope, no left 
ventricle dysfunction, and a normal ejection fraction.  There 
is no evidence of a history of congestive heart failure, or 
sustained diastolic hypertension of 120 or more.  

Accordingly the Board finds that an evaluation in excess of 
30 percent under either the old or revised rating criteria is 
not warranted.  The evidence is not equipoise as to warrant 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102 (2004).


ORDER

1.  Entitlement to service connection for an undiagnosed 
illness manifested by joint pain of the ankles, knees, and 
shoulders, elbows, wrists, and muscle spasms is denied.

2.  Entitlement to a rating in excess of 30 percent for 
hypertensive heart disease is denied.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



